United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-30655
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARK MARTRELL JACKSON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 3:04-CR-119-2
                      --------------------

Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Mark Martrell Jackson pleaded guilty without a plea

agreement to one count of conspiracy to possess with intent to

distribute cocaine base and two counts of distribution of cocaine

base and was sentenced to 324 months of imprisonment on all three

counts to run concurrently and five years and four years of

supervised release to run concurrently.     Jackson appeals, arguing

that his sentence, imposed after the Supreme Court’s decision in

United States v. Booker, 543 U.S. 220 (2005), grossly overstates


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30655
                                 -2-

the severity of his conduct to the exclusion of the other

sentencing factors to be considered in 18 U.S.C.

§ 3553(a) and is unreasonable.

       After Booker, appellate courts ordinarily will review

sentences for reasonableness.    Booker, 543 U.S. at 261-63; United

States v. Mares, 402 F.3d 511, 520 (5th Cir.), cert. denied, 126

S. Ct. 43 (2005).    Under the discretionary sentencing system

established by Booker, district courts retain the duty to

consider the Guidelines along with the sentencing factors set

forth in 18 U.S.C. § 3553(a).    Id. at 518-19.   This requires the

court to calculate the applicable guidelines range, and “[i]f the

sentencing judge exercises her discretion to impose a sentence

within a properly calculated Guideline range, in our

reasonableness review we will infer that the judge has considered

all the factors for a fair sentence set forth in the Guidelines.”

Id. at 519.    In such cases, “it will be rare for a reviewing

court to say such a sentence is ‘unreasonable.’”     Id.   Thus,

Mares indicates that, in the wake of Booker, district courts are

to continue to calculate a guidelines range, albeit an advisory

one.    “[A] sentence within a properly calculated Guideline range

is presumptively reasonable.”    United States v. Alonzo,

435 F.3d 551, 554 (5th Cir. 2006).

       The sentencing judge recounted Jackson’s pattern of crime,

jail, parole, and further crime, considered the provisions of 18

U.S.C. § 3553, considered Jackson’s drinking and drug use,
                            No. 05-30655
                                 -3-

considered the need to protect the public and send a message to

others who might want to deal drugs, and concluded that a

sentence at the upper end of the guidelines was needed to prevent

Jackson from committing further crimes and to protect the public.

Jackson makes no argument that the guidelines sentencing range

was not properly calculated.   The district court judge properly

took into consideration the appropriate factors, and thus Jackson

has failed to demonstrate that his guideline sentence was

unreasonable.    Alonzo,435 F.3d at 553-55.

     AFFIRMED.